Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 16, 2021

The Court of Appeals hereby passes the following order:

A20A2006. ROYAL POOLS OF JESUP INC. v. TILLMAN et al.

      Upon review of the entire record in this case, it appearing that the trial court
properly denied summary judgment to the appellants, this appeal is hereby
DISMISSED as having been improvidently granted.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/16/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.